FILED
                            NOT FOR PUBLICATION                           MAR 25 2011

                                                                     MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                       No. 09-50422

              Plaintiff - Appellee,             D.C. No. 8:05-cr-00301-CJC-1
                                                Central District of California,
  v.                                            Santa Ana

COLIN NATHANSON,
                                                ORDER
              Defendant - Appellant.



Before: GOODWIN and RAWLINSON, Circuit Judges, and ZOUHARY, District
Judge.*

       The memorandum disposition filed on December 15, 2010, is hereby

amended as follows:

       The last sentence of the paragraph numbered 2, beginning of page 2 of the

disposition and continuing to page 3 is deleted. The following language is no

longer included in the disposition: Despite Nathanson’s argument that he did not

organize or lead another criminally culpable participant, this enhancement may be

applied without an express finding of such conduct where the defendant



       *
            The Honorable Jack Zouhary, District Judge for the U.S. District
Court for Northern Ohio, Toledo, sitting by designation.
“nevertheless exercised management responsibility over the property, assets, or

activities of a criminal organization.” U.S.S.G. § 3B1.1 cmt. n.2 (2008).

      With this amendment, Colin Nathanson’s Petition for Rehearing and

Suggestion for Rehearing En Banc, filed on January 28, 2011, is DENIED. No

additional petitions for rehearing will be entertained by the panel.

      The full court has been advised of the Suggestion for Rehearing En Banc,

and no judge of the court has requested a vote.

      Appellant Colin Nathanson’s Petition for Rehearing filed on January 28,

2011, is DENIED, and the Suggestion for Rehearing En Banc is REJECTED.




                                           2                                 09-50422